PER CURIAM.
Miles Gloss appeals his sentences which were imposed by the trial court after he pled nolo contendere to the charges of burglary of a dwelling and grand theft.1 He contends that the trial court erred in imposing a sentence which exceeded the sentence agreed upon in the plea agreement. See Roye v. State, 693 So.2d 1072 (Fla. 5th DCA 1997); see also Russell v. State, 645 So.2d 1087 (Fla. 4th DCA 1994). However, Mr. Gloss failed to raise this objection at the trial level, and he did not file a motion to correct his sentence. See F.la.R.Crim.P. 3.800. He also failed to file a motion to withdraw his plea. See Fla. R.Crim.P. 3.170(f). As a result, his claim of sentencing error has not been properly preserved for appellate review. See § 924.051(3), Fla.Stat. (1997). Accordingly, we affirm Mr. Gloss’ judgments and sentences without prejudice to the filing of a petition for postconviction relief.
JUDGMENTS and SENTENCES AFFIRMED.
ANTOON, C.J., HARRIS and PETERSON, JJ., concur.

. §§ 810.02(3); 812.014(2)(b), Fla.Stat. (1997).